 1   NICHOLAS & TOMASEVIC, LLP             HIRALDO P.A.
                                           Manuel S. Hiraldo, Esq.
 2
     Craig M. Nicholas (SBN 178444)        (pro hac vice)
     Alex M. Tomasevic (SBN 245598)        401 E. Las Olas Boulevard
 3   225 Broadway, 19th Floor              Suite 1400
                                           Ft. Lauderdale, Florida 33301
 4
     San Diego, California 92101           mhiraldo@hiraldolaw.com
     Telephone: (619) 325-0492             (t) 954.400.4713
 5   Facsimile: (619) 325-0496
 6   Email: cnicholas@nicholaslaw.org
     Email: atomasevic@nicholaslaw.org
 7

 8
                      UNITED STATES DISTRICT COURT
 9
                    SOUTHERN DISTRICT OF CALIFORNIA
10
     NAZRIN MASSARO, on behalf of          CASE NO.: 3:20-cv-00510-AJB-MSB
11
     herself and all others similarly
12   situated,                             CLASS ACTION
13                 Plaintiff,              PLAINTIFF’S NOTICE OF
                                           SUPPLEMENTAL AUTHORITY
14   vs.                                   IN SUPPORT OF RESPONSE IN
                                           OPPOSITION TO DEFENDANT’S
15   BEYOND MEAT, INC., and                MOTION TO DISMISS
     PEOPLE FOR THE ETHICAL
16   TREATMENT OF ANIMALS, INC.,
17                 Defendants.
18

19

20

21

22

23

24

25

26

27

28

                           NOTICE OF SUPPLEMENTAL AUTHORITY
 1         Plaintiff Nazrin Massaro hereby gives notice of the following supplemental
 2
     authority in support of her Response in Opposition to Defendant’s Motion to Dismiss
 3

 4
     for Lack of Jurisdiction, [D.E. 71]: Shen v. Tricolor California Auto Group, LLC,

 5   Case No. 2:20-cv-07419-PA-AGR (C.D. Cal. Dec. 17, 2020) (“As an initial matter,
 6
     the Court is not convinced that Federal Rule of Civil Procedure12(b)(1) is the correct
 7

 8   method for seeking dismissal of the TCPA claim asserted in Plaintiff’s 1st AC….

 9   Instead, although not presented as such, Defendant’s Motion to Dismiss could also
10
     be construed under Federal Rule of Civil Procedure 12(b)(6)….For all of the
11

12   foregoing reasons, the Court concludes that Plaintiff’s 1st AC, which is based on the

13   parts of the TCPA that were enacted in 1991 and have survived a constitutional
14
     challenge, states a viable claim over which the Court possesses subject matter
15

16   jurisdiction. The Court therefore denies Defendant’s Motion to Dismiss.”). A copy

17   of the order is attached as Exhibit A.
18

19

20

21

22

23

24

25

26

27

28

                                               2
                              NOTICE OF SUPPLEMENTAL AUTHORITY
 1
     Dated: December 17, 2020
 2

 3                                          Respectfully submitted,
 4                                          HIRALDO P.A.
 5
                                       By: /s/ Manuel S. Hiraldo
 6                                         Manuel S. Hiraldo, Esq.
                                           (pro hac vice)
 7                                         401 E. Las Olas Boulevard
                                           Suite 1400
 8                                         Ft. Lauderdale, Florida 33301
                                           mhiraldo@hiraldolaw.com
 9                                         (t) 954.400.4713
10
                                            NICHOLAS & TOMASEVIC, LLP
11
                                            Craig M. Nicholas (SBN 178444)
12                                          Alex M. Tomasevic (SBN 245598)
                                            225 Broadway, 19th Floor
13
                                            San Diego, California 92101
14                                          Telephone: (619) 325-0492
                                            Facsimile: (619) 325-0496
15
                                            Email: cnicholas@nicholaslaw.org
16                                          Email: atomasevic@nicholaslaw.org
17
                                            Counsel for Plaintiff
18

19

20

21

22

23

24

25

26

27

28

                          NOTICE OF SUPPLEMENTAL AUTHORITY
